        Case 2:02-cr-00304-CJB Document 499 Filed 06/29/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                            CRIMINAL ACTION

VERSUS                                              NO. 02-304

DARRYL FRANKLIN                                     SECTION "J"


                                 JUDGME NT

      Considering the Court’s Order and Reasons dated May 20, 2021,

      IT IS ORDERED, ADJUDGED AND DECREED that there be judgment in

favor of the United States of America and against DARRYL FRANKLIN, dismissing

his petition to vacate sentence under 28 U.S.C. 2255.

      New Orleans, Louisiana, this 28th day of June, 2021.




                                           CARL J. BARBIER
                                           UNITED STATES DISTRICT JUDGE
